     Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 1 of 24



                                                                                                                       1An v
AO 106 (Rev. 06/09) Application for a Search Warrant



                                           UNITED STATES DISTRICT COUR �
                                                                             for the
                                                                                                                   APR 1 2 2019
                                                                                                                               Clert(
                                                                                                              Mark C. McCartt, OU
                                                                Northern District of Oklahoma                               C     RT
                                                                                                              U.S. DISTRICT
                    In the Matter of the Search of

                                                                                                 �JVY\,j £0��(/
                                                       )
            INFORMATION ASSOCIATED WITH                )
                   SNAPCHAT ACCOUNT                    )      CaseNo.
              "KURTOLSEN" THAT IS STORED               )
                                                       )
             AT A PRE.vJISES CONTROLLED BY             )
                          SNAP INC.
                                       APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of pe,j ury that I have reason to believe that on the following person or property (idemify theperson or describe the
pr,vnr ty /() b� searcl1e,(I, q11d�ivei1s /orr11io11J ·
  ;:,ee Attacnmem A ordescnpuon o f property to be searched


located in the                  Northern                  District of       Oklahoma
                                                                        -----------  , there is now concealed (ide111/fy 1he
pe rson or desc ribe theproperty to bes ei=ed):
  See Attachment "B" of property to be seized.


            The basis for the search under Fed. R. Crim. P. 4l(c) is (checkoneor 111oreJ:
                   ref
                    evidence of a crime;
                   ref contraband, fruits of crime, or other items illegally possessed;
                   r.£ property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
               Code Section                                                            Offense Description
        See Attachment "C."



           The application is based on these facts:
         See Attached Affidavit by Evan D. Held, SA/FBI


            i_f:ontinued on the attached sheet.                                                                                1
            r;/ Delayed notice of If'() days (give exact ending date if more than 30 days:                   tJd12,        z.,� is requested
                unde, 18 U.S.C. § 3 I 03a, the basis of which is set fonh on the anached sheet
                                                                                                              �

                                                                               �,;,,,,,,,,,

Sworn to before me and signed in my presence.

Date      '(t0}.2<J{7_
City and state: ---'-----------
                Tulsa, OK
                                                                                                  Primed name an d title
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 2 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 3 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 4 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 5 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 6 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 7 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 8 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 9 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 10 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 11 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 12 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 13 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 14 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 15 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 16 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 17 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 18 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 19 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 20 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 21 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 22 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 23 of 24
Case 4:19-mj-00082-PJC Document 1 Filed in USDC ND/OK on 04/12/19 Page 24 of 24
